DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Amendment filed December 4, 2020 (hereafter the “12/4 Reply” has been entered, with cancellation of Claims 87, 91 and 92 and addition of new Claims 113-115.  Claims 85, 86, 88-90, 93-96 and 105-115 are pending with Claim 96 withdrawn from consideration as directed to a non-elected invention.    

Specification
In light of amendments to the specification, the previous objections to the disclosure because of informalities have been withdrawn.

The amendments to the specification concerning the terms Ficoll, Apex, SPRI, Circligase, and Terminator are acknowledged.  
For clarity of the record, it is noted that ¶¶0061-0062, ¶0064-0066, 0070-0071 and 0137, regarding Figs. 8, 9, 11-13, 17, and 18 were not amended with respect to “Apex” and that those figures do not use the TM identifier with “Apex”. 

Additionally, and while the 12/4 Reply appears to indicate “SPRI” as an acronym, it is noted that “SPRI” is a registered trademark as found on the USPTO Trademark Electronic Search System (TESS):

    PNG
    media_image1.png
    467
    1271
    media_image1.png
    Greyscale
 (Serial Number 76137200) for “Reagents for performing solid phase reversible immobilization for scientific research” owned by Agencourt Bioscience Corporation.  An example of the use of the mark is found at https://labplan.ie/content/uploads/2018/03/Agencourt_SPRI_Datasheet.pdf
As such, it is unclear from the 12/4 Reply whether the use of “SPRI” is or is not in reference to the mark (see Figs. 14, 16, 19 and 20 as well as the instances in the specification).  

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of claim amendments, the previous rejection of Claims 87 and 88 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn. 
In light of claim amendments, the previous rejection of Claim 109 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 109 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection and has not been previously presented.
Claim 109 was amended to recite “wherein the adaptor index comprises a sequence to distinguish the plurality of nucleic acids from an additional plurality of nucleic acids” (emphasis added).  
The instant application as filed, as well as the provisional applications to which priority is claimed, provide no literal or descriptive support for the act “to distinguish [the disclosed plurality of adaptor ligated plurality of nucleic acids] from an additional plurality of nucleic 
Thus Claim 109 is directed to subject matter that was not described in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the instant application was filed.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 88 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 88 depends from Claim 85, which recites a step (d) of “hybridizing the non-ligated single-stranded first adaptors with a capture probe”.  
Claim 88 recites “wherein the capture probe comprises a sequence complementary to at least a portion of the single-stranded first adaptor” (emphasis added).  
As would be understood by the skilled artisan, the “hybridizing” in Claim 85 necessarily requires complementary sequences between the “non-ligated single-stranded first adaptors” .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 - Withdrawn
In light of claim amendments, the previous rejection of Claims 85, 87, 107, and 112 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivancos et al. has been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of claim amendments and cancellation, the previous rejection of Claims 85, 87, 107, and 112 under 35 U.S.C. 103 as being unpatentable over Vivancos et al. has been withdrawn. 
In light of claim amendments, the previous rejection of Claims 88, 89, and 105 under 35 U.S.C. 103 as being unpatentable over Vivancos et al. in view of Armour et al. has been withdrawn. 
In light of claim amendments, the previous rejection of Claim 94 under 35 U.S.C. 103 as being unpatentable over Vivancos et al. in view of Stephens et al. has been withdrawn. 
In light of claim amendments and cancellations, the previous rejection of Claims 86-88, 90, 91, 93, 95, and 107-111 under 35 U.S.C. 103 as being unpatentable over Vivancos et al. in view of Schwartz et al. has been withdrawn. 
In light of its cancellation, the previous rejection of Claim 92 under 35 U.S.C. 103 as being unpatentable over Vivancos et al. and Schwartz et al. in view of Vaidyanathan et al. has been withdrawn. 
In light of claim amendments, the previous rejection of Claim 106 under 35 U.S.C. 103 as being unpatentable over Vivancos et al. and Schwartz et al. in view of Toloue et al. has been withdrawn. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 85, 86, 88-90, 95, 105, 107 and 112-115 are rejected under 35 U.S.C. 103 as being unpatentable over Vivancos et al. (previously cited) in view of Willoughby (US 2007/0031865 A1; previously cited).
As an initial matter, it is noted that both cited documents relate to nucleic acid library construction as a common field of endeavor.  
Regarding Claims 85, 112 and 113, Vivancos et al. teach a method of preparing a nucleic acid library for sequencing, termed "direct strand specific sequencing" (DSSS) as shown on page 990, Figure 1.  It includes starting with RNA molecules, 
fragmenting them into a plurality of 60-220 nucleotide fragments (part A of Figure 1), which corresponds to step (a) in Claim 85 and to Claim 112; 

ligating, to the 3' ends of the fragments, 3’ adapters comprising idT blocking group at 3’ ends to prevent 3’  ligation using T4 RNA ligase I (part C of Figure 1), which corresponds to step (c) in Claim 85; 
re-phosphorylating the 5’ ends of the ligated molecules using T4 polynucleotide kinase (part D of Figure 1) , which corresponds to step (e) in Claim 85; and 
ligating, to the 5’ ends of the fragments, 5’ end adapters (part E of Figure 1), which corresponds to step (f) in Claim 85 and to Claim 113.
Regarding Claim 107, Vivancos et al. further teach their 3’ adapters and 5’ adapters as containing sequences for RT and PCR amplification (see part F in Figure 1) and their 5’ adapters as containing sequences for use with sequencing primers (see part G in Figure 1), which correspond to Claim 107.  See also pg 995, Figure 6 regarding their primer mediated sequencing.  
Regarding Claims 85, 86, 88, 90, 107 and 112-115, Vivancos et al. do not teach use of a capture probe to hybridize to their non-ligated 3’ adapters (each comprising an idT blocking group at their 3’ ends).  Regarding Claim 95, Vivancos et al. do not teach use of PEG during ligation of their first adapter. 
Willoughby teaches multiple methods for ligation of adapters to both ends of ssDNA and ssRNA molecules (see e.g. Figs. 1-5 and ¶¶0047 and 0053).  These methods include ligating adapters “A’” and “B” to the 5’ and 3’ ends, respectively, of ssRNA (see e.g. Fig. 5), which is 
Regarding Claim 95, Willoughby teaches use of PEG 6000 during ligation of their “A’” (first adapter) oligonucleotide to the 3’ end of ssDNA (see ¶0130).  
Thus regarding Claims 85, 86, 88, 90, 95, 107 and 112-115, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the ssRNA based method of Vivancos et al. by i) including an additional step, before their step D in Figure 1, of annealing an oligonucleotide that is complementary to their 3’ adapter and is attached to a solid support, analogous to the “A” oligonucleotide of Willoughby’s Fig. 4, and ii) including PEG during ligation of at least their first adapter, with the reasonable expectation of successfully immobilizing their 3’ end adapter-ligated ssRNAs for subsequent performance of their steps D and E, as well as gaining the benefits of PEG as a volume excluding agent, without surprising or unexpected results.  The added step of annealing the complementary oligonucleotide would inherently include annealing to unligated 3’ adapters present in the reaction mixture of Vivancos et al. and would be recognized by one having ordinary skill as providing a means to sequester the unligated adapters and so obviate the need for the “removal of the non-ligated 3' 
Regarding Claim 89, Willoughby does not teach blocking the 3’ end of their “A” oligonucleotide.  But the teachings of Willoughby do include ligation of a first “A’” adapter to the 3’ end of ssDNA (see e.g. Figs. 1 and 2), where the ligation mixture is optionally “treated with a phosphatase enzyme.  Treatment with the phosphatase removes potentially reactive 5′-phosphates from the 5′-terminus of unligated Oligo A′, blocking any further ligation from occurring (see ¶0103).  This is analogous to the idT blocking group of the Vivancos et al. adapters, which also block any further ligation, such as to the rephosphorylated 5’ end after their step D (as part of an unwanted unimolecular reaction).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to also modify the 3’ end of the oligonucleotide (that is complementary to the Vivancos et al. 3’ adapter) with an idT blocking group as taught by Vivancos et al., with the reasonable expectation of successfully blocking that oligonucleotide from unwanted ligation to the 5’ end of the ssRNA after 5’ rephosphorylation in step D of Vivancos et al. without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of a known technique to improve a similar method in the same way.  
With regard to claim 105, Willoughby further teaches use of an “A” oligonucleotide that is not linked to a solid substrate at its 5’ end and does not have a 5’ phosphate group (see e.g. Fig. 3).  Such an oligonucleotide would be recognized by the skilled artisan as remaining “in solution”.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the ssRNA based method of Vivancos et al. to include an additional step, after step C in their Fig. 1, of annealing an oligonucleotide that is complementary to their 3’ adapter without attachment to a solid support, with the reasonable expectation of successfully preparing the 3’ end of the ssRNA for reverse transcription to form a first strand cDNA complementary to the ssRNA (corresponding to step F of Vivancos et al.) without surprising or unexpected results.  The added step of annealing the complementary oligonucleotide would inherently include annealing to unligated 3’ adapters present in the reaction mixture of Vivancos et al. and would be recognized by one having ordinary skill as providing a means for cDNA synthesis.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results; and simple use of a known technique to improve a similar method in the same way.

Claims 93 and 108-111 are rejected under 35 U.S.C. 103 as being unpatentable over Vivancos et al. and Willoughby as applied to Claims 85, 86, 88-90, 105, 107 and 112-115 under 35 U.S.C. 103 above further in view of Schwartz et al. (previously cited).
As an initial matter, it is noted that all three cited documents relate to nucleic acid library construction as a common field of endeavor. 
The teachings of Vivancos et al. and Willoughby have been explained above.  The recognition by one having ordinary skill of a means for sequestering unligated adapters and obviating the need for the “removal of the non-ligated 3' adapter by urea-PAGE size selection” before ligating the 5' adapters (see Part E description in legend to Figure 1) is re-emphasized.  
Vivancos et al. do not teach parts A thru E of their Figure 1 as occurring in a single reaction volume, as present in Claim 93; and neither they nor Willoughby teach use of adapter index sequences as present in Claims 108-111.   
Schwartz et al. teach in situ construction and attachment of nucleic acid library members to a flow cell via adapters with use of P5 and P7 adapter sequences (see e.g. pg 18750, Fig. 1), which corresponds to Claims 108-111.  Regarding Claim 93, the flow cell to which nucleic acid molecules are attached, as taught by Schwartz et al. present a “reaction volume” in which the steps of Vivancos et al. are performed.  
And each of the P5 and P7 adapter sequences also constitute an adapter index, which corresponds to Claim 109 because they “distinguish” the adapter containing nucleic acids from “an additional plurality of nucleic acids” which lack one or both sequences; and Schwartz et al. teach use of one of P5 and P7 at one end and the other one of P5 and P7 at the other end, 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the ssRNA based method of Vivancos et al. in view of Willoughby by i) substituting a surface of a flow cell for the solid support of Willoughby and ii) to include P5 and/or P7 adapter sequences (e.g. in the 3’ end adapter and the 5’ end adapter, respectively, of Vivancos et al.) with the reasonable expectation of successfully further improving the Vivancos et al. methods by applying them to a flow cell embodiments and to have the advantages of P5 and/or P7 sequences for use with Illumina sequencing systems without surprising or unexpected results.  Additional motivation for the modification of attachment to a surface is provided by the skilled artisan’s recognition that attachment simplifies the method by removing the need for isolation by urea-PAGE and simplifies while facilitating preparation of the library for flow cell mediated sequencing, such as by Illumina sequencing systems.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results; and simple use of a known technique to improve a similar method in the same way.  

Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over Vivancos et al. and Willoughby as applied to Claims 85, 86, 88-90, 105, 107 and 112-115 under 35 U.S.C. 103 above further in view of Stephens et al. (previously cited).
As an initial matter, it is noted that all three cited documents relate to nucleic acid library construction as a common field of endeavor, with Stephens et al. relating to cDNA libraries.  
The teachings of Vivancos et al. and Willoughby have been explained above.  The teachings of Vivancos et al. regarding use of idT (inverted deoxythimidine) as a 3’ end block to prevent ligation reactions thereto (see e.g. pg 990, Figure 1, and pg 997, left col., first full paragraph) are reemphasized.   
Vivancos et al. and Willoughby do not teach a 3’-spacer C3 as a blocking group.     
Stephens et al. teach chemical moieties that “can act as a 3' block because [ ] ligation by a ligase would be inhibited” and that “[a]nother non-limiting example of a 3' block includes the addition of a 3' C3 spacer (three-carbon spacer) to the 3' end of a polynucleotide” (see e.g. col. 7, lines 41-58).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the ssRNA based method of Vivancos et al. and Willoughby substituting use of a 3’-spacer C3 as the blocking group in place of idT, with the reasonable expectation of successfully performing the methods without surprising or unexpected results.  Additional motivation for the modification to use is provided by Stephens et al., who teach it as an equivalent for use in the same purpose of blocking ligation at to the 3’ end.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple substitution of one known element for another to obtain predictable results.  

Claim 106 is rejected under 35 U.S.C. 103 as being unpatentable over Vivancos et al. and Willoughby as applied to Claims 85, 86, 88-90, 105, 107 and 112-115 under 35 U.S.C. 103 above further in view of Toloue et al. (previously cited).
As an initial matter, it is noted that all three cited documents relate to production of nucleic acid libraries as a common field of endeavor. 
The teachings of Vivancos et al. and Willoughby have been explained above.  The teaching of Willoughby regarding use of PEG is re-emphasized. 
They do not teach using at least about 37% PEG, as present in Claim 106.  
Toloue et al. teach ligation reaction conditions for attaching adapter sequences to 3’ and 5’ ends, including “the presence of polyethylene glycol (PEG) having a molecular weight of between about 4000 to about 8000, which is present at a concentration ranging from 0.1% to about 90%“ as well as “0%-50% PEG (MW 4000/8000)”; see e.g. pgs 2-4, ¶¶0017 and 0028-0030, as well as pg 5, ¶0044).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify an ssRNA based method of Vivancos et al. and Willoughby (as explained above) to use PEG at concentrations greater than 37%, as expressly taught by Toloue et al., with the reasonable expectation of successfully performing the methods without surprising or 
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple substitution of one known element (i.e. PEG concentration) for another to obtain predictable results; and simple use of a known technique to improve a similar method in the same way.  

Response to Applicant Arguments
Applicant arguments in the 12/4 Reply are directed to previous rejections of record that have been withdrawn.  To the extent that any argument may remain applicable to the previously applied prior art, they are addressed by the application of Willoughby.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635